UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4705



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYRONE T. GILBERT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
02-77-DKC)


Submitted:   June 23, 2005                 Decided:   June 28, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William C. Brennan, Jr., BRENNAN, TRAINOR, BILLMAN & BENNETT,
L.L.P., Upper Marlboro, Maryland, for Appellant. Barbara Suzanne
Skalla, Assistant United States Attorney, Daphene Rose McFerren,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tyrone T. Gilbert appeals the district court’s judgment

entered pursuant to his guilty plea to possession with intent to

distribute more than fifty grams of cocaine base, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A) (2000).            Gilbert’s attorney has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), asserting that the evidence was insufficient to support the

district court’s finding that he possessed more than fifty grams of

cocaine base, and that the district court erred by failing to grant

an additional one-point reduction for acceptance of responsibility.

However, because Gilbert’s plea agreement contained a waiver of his

right to appeal these issues, we dismiss the appeal.

           A defendant may waive his right to appeal his sentence as

part of a plea agreement.       United States v. Wiggins, 905 F.2d 51,

53 (4th Cir. 1990).        However, the waiver must be knowing and

voluntary.    United States v. Brown, 232 F.3d 399, 403 (4th Cir.

2000); United States v. Wessells, 936 F.2d 165, 168 (4th Cir.

1991).    This Court reviews de novo the validity of a waiver.

United   States   v.   Marin,   961    F.2d   493,   496   (4th   Cir.   1992).

Gilbert’s plea agreement waived all rights to appellate review

except the right to appeal (1) an imposed offense level higher than

thirty-four, (2) an upward departure, and (3) the calculation of

his criminal history category.         A close review of the Fed. R. Crim.

P. 11 colloquy reveals that the district court expressly questioned


                                      - 2 -
Gilbert about the waiver of his appellate rights.                 Gilbert assured

the court that he understood the terms of his plea agreement and he

entered into it freely.          Accordingly, we conclude that Gilbert’s

waiver    was   knowing    and   voluntary.       Brown,    232    F.3d    at   403.

Moreover, although Gilbert’s waiver preserved his right to raise a

limited number of issues on appeal, the issues before us today are

beyond    the   scope     of   the   exceptions   carved     out    in    the   plea

agreement.      Finally, we hold that in accordance with our recent

decisions in United States v. Johnson, __ F.3d __, 2005 WL 1345622,

*11-*13 (4th Cir. June 8, 2005), and United States v. Blick, __

F.3d __, 2005 WL 1252617 at *7-*9 (4th Cir. May 27, 2005),

Gilbert’s waiver of his right to appeal that was accepted prior to

the Supreme Court’s decision in United States v. Booker, 125 S. Ct.

738 (2005), is not invalidated by the change in law effected by

that decision.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore dismiss the appeal.*               This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such petition would be frivolous, then counsel may


     *
      We deny Gilbert’s motion to file a supplemental brief raising
claims under Blakely v. Washington, 124 S. Ct. 2531 (2004), as such
issues were also waived under the terms of the plea agreement.

                                       - 3 -
move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 4 -